Title: To James Madison from Robert Montgomery, 18 September 1804 (Abstract)
From: Montgomery, Robert
To: Madison, James


18 September 1804, Alicante. “It is now about three Weeks since the appearance of some slight billious fevers was observed at this place, it has not only become more General but has taken the appearance of the contagious Yellow fever, it is not however highly mallignant the greatest number of Deaths having been Eleven in one day, and of 100 infected persons, from Eighty to Ninety recover.”
